


110 HRES 557 EH: Strongly condemning the United Nations Human

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 557
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Strongly condemning the United Nations Human
		  Rights Council for ignoring severe human rights abuses in various countries,
		  while choosing to unfairly target Israel by including it as the only country
		  permanently placed on the Council’s agenda.
	
	
		Whereas Article II of Chapter I of the United Nations
			 Charter states that [t]he Organization is based on the principles of
			 sovereign equality of all its members;
		Whereas the former United Nations Human Rights Commission
			 was widely discredited for its incessant attacks against Israel and for
			 granting membership to Cuba, Zimbabwe, China, Saudi Arabia, and other countries
			 that were notorious human rights violators;
		Whereas the United Nations General Assembly voted
			 overwhelmingly to adopt a resolution establishing the United Nations Human
			 Rights Council, stating that members elected to the Council shall uphold
			 the highest standards in the promotion and protection of human
			 rights;
		Whereas the resolution also stated that the Council
			 shall be responsible for promoting universal respect for the protection of all
			 human rights and fundamental freedoms for all, without distinction of any kind
			 and in a fair and equal manner;
		Whereas China, Cuba, and Saudi Arabia are members of the
			 United Nations Human Rights Council;
		Whereas in the past year that the United Nations Human
			 Rights Council has been in existence, the Council has held four special
			 sessions to address pressing human rights situations;
		Whereas of the four special sessions, three sessions were
			 held for purposes of condemning Israel for alleged human right abuses in the
			 West Bank and Gaza Strip, and in Lebanon, and the fourth session was a
			 non-condemnatory expression of concern regarding the situation
			 in Darfur, Sudan;
		Whereas the United Nations Human Rights Council has failed
			 to condemn serial abusers of human rights throughout the world, including Iran,
			 Syria, North Korea, Cuba, China, Zimbabwe, Venezuela, and others;
		Whereas, on June 19, 2007, a Department of State
			 spokesperson specifically identified Burma, Cuba, North Korea, Zimbabwe, and
			 Belarus as countries that merit consideration by the United Nations Human
			 Rights Council due to their serious human rights
			 violations;
		Whereas during its fifth special session, the United
			 Nations Human Rights Council voted to make Israel the only country permanently
			 included on its agenda; and
		Whereas United Nations Secretary General Ban Ki-Moon
			 stated he was disappointed at the Council’s decision to single out only
			 one specific regional item, given the range and scope of allegations of human
			 rights violations throughout the world: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)strongly condemns the United Nations Human
			 Rights Council for ignoring severe human rights abuses in other countries,
			 while choosing to unfairly target the State of Israel;
			(2)strongly urges the United Nations Human
			 Rights Council to remove Israel from its permanent agenda;
			(3)strongly urges the United Nations Human
			 Rights Council to hold special sessions to address other countries in which
			 human rights abuses are being committed, adopt real reform as was intended for
			 the Council when it replaced the United Nations Commission on Human Rights, and
			 reaffirm the principle of human dignity consistent with the original intent
			 envisioned at the Council’s establishment;
			(4)strongly urges the United States to make
			 every effort in the United Nations General Assembly to ensure that the United
			 Nations Human Rights Council lives up to its mission to protect human rights
			 around the world, in accordance with United Nations General Assembly Resolution
			 60/251 establishing the Council; and
			(5)strongly urges the United States to work
			 with the United Nations General Assembly to ensure that only countries that
			 have a well-established commitment to protecting human rights are chosen to
			 serve on the Council.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
